Dismissed and Memorandum Opinion filed May 8, 2012.




                                          In The

                         Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01021-CV
                                    ____________

                         BILLY LEON STRINGHAM, Appellant

                                             V.

                         CHASE HOME FINANCE, LLC, Appellee


                         On Appeal from the Probate Court No. 1
                                 Harris County, Texas
                           Trial Court Cause No. 378597-401


                            MEMORANDUM OPINION

       This is an appeal from a summary judgment signed October 27, 2012. The clerk’s
record was filed February 3, 2012. Appellant’s brief was due March 5, 2012, but it has not
been filed. On March 14, 2012, this court notified appellant that his brief was past due.
Appellant did not file a motion for extension of time to file the brief or any other response
to the court’s notice.

       On April 17, 2012, this court issued an order stating that unless appellant filed a
brief on or before April 30, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.
      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and McCally.




                                           2